DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 15 December 2020.
The amendment filed 15 December 2020 does not place the application in condition for allowance.
Because new grounds of rejection are presented which were not necessitated by Applicant’s amendments, the action that follows is a Non-Final office action.
Status of Claims
Claims 1, 7-8, 13-14, and 16 were amended in the amendment filed 15 December 2020.
Claims 2-3, 6, and 11-12 were cancelled in the amendment filed 15 December 2020.
Claims 4-5, 9-10, 15, and 17-19 are withdrawn from consideration.
Claims 1, 7-8, 13-14, and 16 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 as amended recites “the flow resisting member comprises a metal net”. The closest support the Examiner could find for this limitation is paragraphs 0025, 0027, and 0030 describing the metal net used for the water diffusion member or atomizing member, but not in relation to the flow resisting member which is described separately from these elements. Therefore, the limitation of the flow resisting member comprising a metal net is not supported by the original specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 7-8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wakayabashi (JP Publication Number 2012-2001583; hereinafter “Wakabayashi”) in view of Sakakida et al. (US PG Publication 2004/0255514 A1; hereinafter “Sakakida”) and Ono et al. (JP Publication Number 2007-314399; hereinafter “Ono”).
Regarding claim 1, Wakabayashi teaches a reformer (Fig. 1 and abstract and title), comprising: 
a reformer body, which extends horizontally (denoted with R; paragraph 0021), configured to use raw fuel and water to perform a reforming reaction (paragraphs 0021 and 0030), the reformer body comprising: 
a vaporization portion (evaporator 2/combustor 22; paragraph 0021) configured to generate steam from the water (paragraph 0031), and 
a reforming portion (reformer 3; paragraph 0021) configured to react the steam generated in the vaporization portion, with the raw fuel to generate a reformed gas (paragraph 0021 and 0030); 
a raw fuel introduction pipe (gas supply passage 7; paragraph 0023) which is connected to the reformer body and is configured to introduce the raw fuel into the reformer body (Fig. 1); 
a water introduction pipe connected to the reformer body and comprising a water passage (water supply passage 6; paragraph 0028) which is configured to introduce the water into the reformer body (Fig. 1).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 IV. B.
However, modified Wakabayashi is silent to the water passage comprises a flow suppressing portion which is configured to suppress the water from flowing in an axial direction of the water passage, the flow suppressing portion constitutes the vaporization accelerating portion, and the flow suppressing portion comprises a flow resisting member inserted in the axial direction of the water passage.
Sakakida teaches a fuel reforming system (abstract; Figs. 12-13). Sakakida teaches a mass of wound metal wires included in an inlet (81, 82 in Figs. 12-13; paragraph 0095) is included to homogenize water spray distribution and promote vaporization of the water in the reforming reaction (paragraph 0095). Sakakida additionally teaches the flow suppressing portion comprises a flow resisting member (e.g. a subset of wires 85 in Sakakida Fig. 13a).
The devices of Wakabayashi and Sakakida are analogous references in the field of reformers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wakabayashi and include the wound metal wires to allow for homogenization of the water spray and promote vaporization of the water for the reforming reaction, as taught above by Sakikida. The Examiner 
However, modified Wakabayashi is silent to the raw fuel introduction pipe is located within the water introduction pipe, and the flow resisting member is disposed between the raw fuel introduction pipe and the water introduction pipe.
Ono teaches a fuel reformer (abstract). Ono teaches a water supply pipe can be included within the gas supply pipe to allow for the water supply pipe to be easily replaced and reduce costs by reducing the likelihood of the reformer needing to be replaced (paragraphs 0024-0028).
The devices of modified Wakabayashi and Ono are analogous references in the field of fuel reformers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Wakabayashi and include one of the respective fuel or water pipes within the other, as taught above by Ono. The Examiner notes that while Ono teaches the water pipe is within the fuel pipe, the Examiner notes that placing the fuel pipe within the water pipe would have been an obvious modification to the configuration of Ono as Ono teaches nesting supply pipes to allow for cost-effective and easier removal, and because the change of the configuration of pipes in one another amounts to a rearrangement of parts known in the art. It has been held that rearranging parts of an invention involves only routine skill in the art when the device having the claimed configuration In re Japikse, 86 USPQ 70). The modification would necessarily result in the raw fuel introduction pipe within the water introduction pipe in modified Wakabayashi, and the flow resisting member disposed between the raw fuel introduction pipe and the water introduction pipe since modified Wakabayashi teaches the flow resisting member is present within the water introduction pipe. As the raw fuel introduction pipe is within the water pipe, and the flow resisting member is present in the water introduction pipe, the flow resisting member would necessarily be present between the two as recited in instant claim 1.
Regarding claim 7, modified Wakabayashi teaches the reformer according to claim 6, and further teaches 4the flow suppressing portion is located at a downstream side end of the water passage in a flow direction of the water (see Sakakida Figs. 12-13 showing the wires at the end of the water passage, thus downstream side end as claimed). 
Regarding claim 8, modified Wakabayashi further teaches a cross-sectional area in a portion of the water passage corresponding to the flow suppressing portion is smaller than a cross-sectional area of the water passage corresponding to an upstream side, in the flow direction of the water from the flow suppressing portion (flow suppressing portion at the end and therefore of smaller cross sectional area compared to region without it; see Sakakida Fig. 13a).  
Regarding claim 14, modified Wakabayashi teaches the reformer according to claim 1, and further teaches the flow resisting member comprises a metal net (metal wires form a net in Sakakida Fig. 13a, broadly recited).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Sakakida and Ono as applied to claim 1 above, and further in view of Ukai et al. (US PG Publication 2006/0083956 A1; hereinafter “Ukai”).
Regarding claim 13, modified Wakabayashi teaches the reformer according to claim 1, the limitations of which are set forth above. However, modified Wakabayashi is silent to a sheath pipe comprising a thermocouple inserted therein, the a thermocouple measuring  an internal temperature of the reformer body, and 6the sheath pipe is disposed in the axial direction of the water introduction pipe and the raw fuel introduction pipe without contacting either the water introduction pipe or the raw fuel introduction pipe.
Ukai teaches reformers (abstract). Ukai teaches the reformer includes a temperature sensor (3) to measure the temperature of the reformer (paragraphs 0030 and 0053), the temperature sensor having the structure of a sheath tube (51) with a thermocouple (54; Fig. 13 and paragraph 0133), and is used to adjust the composition of gas and water flowing into the reformer (paragraph 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Wakabayashi and include the temperature sensor of Ukai in order to monitor the temperature for the adjustment of gas and water flowing in the reformer, as taught above by Ukai. The modification would 
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 15 December 2020, with respect to the rejection of claim 12 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Ono. The limitations of claim 12 were amended into independent claim 1, and thus claim is rejected as set forth above.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the dependency from the independent claim. However, as discussed above and in the grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726